DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 02/17/2021. Claims 1-4 remain pending. Claims 1, and 3 are amended.

Response to Arguments
Specification Objection: 
Applicant’s arguments with respect to specification objection have been considered. The specification objection have been withdrawn in view of the amendment to the specification ([048] & [049]).

Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 1 and 3 have been considered. The objection of claim(s) 1 and 3 have been withdrawn in view of the amendment to claim.

Double Patenting (DP):
Applicant submitted an eTD on 02/17/2021 to overcome DP rejection issued in the previous office action. The eTD has been approved. The DP rejection issued in the previous action has been withdrawn.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In claims 1 and 3:
“creating a weighted cybersecurity score by:  
5assigning a weight to each of the Internet reconnaissance score, the domain name system leak information score, the web application security score, the social network score, the open port score, the credential score, the patching frequency score, and the open-source intelligence score; and 
combining the weighted scores into the weighted cybersecurity score;  
10comparing the weighted cybersecurity score to a score set point; 
recommending changes to network security for the target network to either increase or decrease network security to bring the score into equilibrium with the score set point” in combination with other limitations recited as specified in the independent claim(s). 

The closest prior art made of record are:
Caleb Sima (US 2005/0251863 A1) teaches A recursive web crawling and analysis tool that includes conducting an initial crawl of a target to identify testable or analyzable objects. The objects are then parsed to identify vulnerabilities, as well as additional objects that can be analyzed.
Motsinger et al. (US 2005/0188423 A1) teaches monitoring user behavior for a server application in a computer network to generate a threat score associated with the predetermined activity by comparing the identified predetermined activity with a security threshold criteria.
James Michael Knight (US 2004/0255167 A1) teaches a remote security management center to provide many of the monitoring and protection functions traditionally carried out by an information technology support center located at a particular network site. The remote center can monitor a protected network and intervene to thwart hacking or viral/worm attacks against the separate protected network through the global network attached to the protected network.
Watters et al. (US 2016/0241581 A1) teaches a plurality of consensus evaluations and a plurality of cyber threat analyst ratings, and an application stored in the memory. When executed by the computer, the application generates a cyber threat report that identifies of a cyber threat intent and a cyber threat technology, receives from a cyber threat analyst an input of a cyber threat frequency score, an input of a cyber threat likelihood score, and an input of a cyber threat capability score, and generates a cyber threat intensity based on the scores and based on a cyber threat analyst rating stored in the data store and associated with the cyber threat analyst inputting the scores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497